DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 Nov 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 2 line 2, filed 01 Nov 2022, with respect to ‘large diameter injection well’ in claim(s) 8 and 10 have been fully considered and are persuasive.  The indefiniteness rejection of 07 Jul 2022 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the description requirement and new matter situation (35 USC 112(a)). It is unclear where the applicant is deriving support for the recited limitation “minimum surface casing greater than forty inches”. The submitted specification does not support “greater than forty inches” and only explicitly recites “54” (#70), 44” (#72), 34”(#100) and 24”(#102) casing sizes.
Applicant’s arguments, see Remarks page 3 line 12, filed 01 Nov 2022, with respect to the rejection(s) of claim(s) 8 and 10 under obviousness have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of obviousness under a different interpretation. The applicant argues that the claims require a water injection well and the prior art does not explicitly disclose, teach or suggest such a well.
Applicant's arguments filed 01 Nov 2022 have been fully considered but they are not persuasive. In response to applicant's argument that the prior art does not explicitly disclose a water well, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Remarks page 3 line 15 – “Stafford does not disclose ‘a drop pipe extending downward from said temporary drilling header into said large diameter upper casing, said drop pipe sealing on an upper end to said temporary drilling head, a lower end of said drop pipe being open’. 
The examiner disagrees. Applicant argues that the examiner is using element #62 – surface casing as the drop pipe. It is noted that the claim only recites ‘a drop pipe extending downward from said temporary drilling header… said drop pipe sealing on an upper end to said temporary drilling header, a lower end of said drop pipe being open”. The examiner’s position is that a pipe/tubular sealed within a rotating control device would read on the claim. The claim does not require any further limitations of the drop pipe in relation with the temporary drilling header. Therefore Stafford does disclose the claim elements of a drop pipe extending downward from said temporary drilling header and is contained within multiple large diameter upper casings.
Remarks page 2 line 9 – Applicant amended claim(s) 3, 4 and 6 with ‘repeating steps (d) – (q). It is unclear why claim(s) 3, 4 and 6 would not repeat the same steps as listed in Claim 10 step r – ‘steps ‘c’ through ‘q’; especially since step ‘c’ recites drilling a pilot hole below the lower end of said large diameter casing. The examiner is requesting clarification or correction.
Applicant’s arguments, see Remarks page 3 line 2, filed 01 Nov 2022, with respect to ‘temporary well header” have been fully considered and are persuasive.  The rejection of 01 Jul 2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 3 line 5, filed 01 Nov 2022, with respect to ‘drilling pipe” have been fully considered and are persuasive.  The rejection of 01 Jul 2022 has been withdrawn. 
Claim Objections
Claim(s) 3, 4 and 10 are objected to because of the following informalities:  
Claim(s) 3 and 4 line 4 recite “having a diameter slightly less than” and claim 10 line 7 recite “having a diameter slightly smaller than”. The word ‘slightly’ adds no significance to the limitation of being of a smaller diameter and therefore should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 10, 2-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim(s) 8 and 10 recite “comprising minimum surface casing greater than forty inches”. It is unclear where the applicant is deriving support for the recited limitation “minimum surface casing greater than forty inches”. The submitted specification does not support “greater than forty inches” and only explicitly recites “54” (#70), 44” (#72), 34” (#100) and 24” (#102) casing sizes. Claim(s) 2-4 and 6-9 depend from the independent claims and are therefore also rejected under as failing to comply with the written description requirement.
Claim(s) 3, 4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "second reduced diameter casing hole" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 step ‘p’ introduces “drill a reduced diameter casing hole”; however claim 3 line 4 recites “said second reduced diameter casing hole”. There is insufficient antecedent basis for this limitation in the claim. The structure of the repeated steps makes this claim structure difficult to follow and gives little clarity to the repeated process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford (US 20160053542) in view of Hosie et al. (US 20040084189).
Regarding claim 8, as best understood regarding the 112 rejection above, Stafford discloses an apparatus for drilling a well using a drilling derrick  that has a rotary drive for turning drill pipes, blowout preventers being located below said rotary drive, a mud pump for supplying drilling mud to said drill pipes, a bell nipple for returning drilling mud to a mud tank, a shale shaker for receiving the drilling mud to remove cuttings from said drilling mud, a traveling block and a crown block in said drilling derrick for inserting or removing said drill pipes or drilling tools (the examiner understands that these components are typical and convention in subterranean drilling); 
the improvement comprising: 
a temporary drilling header (rotating control device RCD #14) being installed below (¶0018 – “The RCD also connects downstream from the blow out preventer”) said blowout preventers (Fig 1 #16) after snubbing in said large diameter water injection well with a large diameter upper casing (Fig 2a/b illustrates a plurality of surface casings #62, 64); 
a drop pipe (this would be the rotating pipe within the RCD – mainly drilling pipe #70) extending downward (Fig 1) from said temporary drilling header [#14] into said large diameter upper casing [#62 or 64], said drop pipe sealing (¶0018 – “a rotating head is required at the surface to provide a seal that diverts produced fluids to the 4-phase separator #22, via a manifold #20, to allow the drill string to continue drilling [i.e. rotating])” on an upper end to said temporary drilling header [#14], a lower end of said drop pipe being open (Fig 2a illustrates flow out of bottom of pipe).
However Stafford does not explicitly disclose the following”
wherein the drilling is over 40 inches in diameter;
wherein the drilling is intended for a water well;
a valve attached to said lower end of said drop pipe; 
a hydraulic cylinder connected between said drop pipe and a flap of said valve to open or close said lower end of said drop pipe; 
a source of hydraulic fluid located external to said drop pipe being supplied to said hydraulic cylinder; 
said flap of said valve being closed when inserting or removing testing equipment through said temporary drilling header, but open during other drilling operations with stripper rubber slidably sealing against said drill pipe.  
Hosie teaches a downhole deployment valve (title) comprising;
a valve (#110) attached to said lower end of said drop pipe (#102 – casing); 
a hydraulic cylinder connected between said drop pipe and a flap (#230) of said valve to open or close said lower end of said drop pipe; 
a source of hydraulic fluid (¶0007 – “a control line runs from the DDV to the surface of the well and is typically hydraulically controlled. With the application of fluid pressure through the control lines, the DDV can be made to close so that its flapper seats in a circular seat formed in the bore of the casing and blocks the flow of fluid through the casing”) located external to said drop pipe being supplied to said hydraulic cylinder; 
said flap [#230] of said valve [#110] being closed when inserting or removing testing equipment through said temporary drilling header, but open during other drilling operations with stripper rubber slidably sealing against said drill pipe.  
Hosie further teaches (¶0008 - “the DDV is used to install a string of tools in a wellbore as follows: when an operator wants to install the tool string, the DDV is closed via the control line by using hydraulic pressure to close the mechanical valve. Thereafter, with an upper portion of the wellbore isolated, a pressure in the upper portion is bled off to bring the pressure in the upper portion to a level approximately equal to one atmosphere. With the upper portion depressurized, the wellhead can be opened and the string of tools run into the upper portion from a surface of the well, typically on a string of tubulars. A rotating drilling head or other stripper like device is then sealed around the tubular string or movement through a blowout preventer can be re-established”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include the DDV as taught by Hosie in the system of Stafford, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of operation of the downhole deployment valve.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drilling hole size as needed for the intended purpose.
The combination discloses the claimed invention except for drilling a hole in excess of 40 inches in diameter.  It would have been an obvious matter of design choice to modify the bore size that correlates to the required casing, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Note that those of ordinary skill in the art would appreciate that a modification such as a mere change in size of a component would be obvious.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  See also, MPEP § 2144.04 which states: In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d  at 1053, 189 USPQ at 148.).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize the drilling of a subterranean borehole is the same process and requires the same equipment regardless of the end usage (e.g. oil production well vs. water well), as such the problem to be overcome remains the same; therefore any solution would be obvious to either well.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford and Hosie as applied to claim 8 above, and further in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 9, the combination discloses claim 8; however does not explicitly disclose wherein after drilling said large diameter well, killing said large diameter well to remove said temporary drilling header, said drop pipe and said valve, thereafter reconnecting and restoring said large diameter injection well.  
In the instant specification, the applicant admitted that “to remove the temporary drilling header, the well would have to be killed using a heavy drilling mud” - ¶0009.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that in order to control formation pressure and prevent an accidental blowout, heavy drilling mud would be needed to ‘kill’ the well.
Allowable Subject Matter
Claim(s) 10, 2-4, 6 and 7 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        07 Nov 2022